Beck, J.
1. practice: contempt. I. The witness, being in contempt, could have been brought before the court upon a warrant returnable at a given day. Code, § 3196. There is no reason why this day may not be of a subsequent term of the court, if administration of justice requires it. If the case so requires, the error may be made at any time. But the court, in view of such an arrest before the return day, in favor of the prisoner, may direct his discharge upon bail to be fixed by the court. The officer serving the warrant would be authorized to discharge the prisoner upon his giving bail in the required amount. Code, § 1217.
These proceedings must only be had upon an actual contempt, and it must appear that the proper administration of justice demands it, as in a case where the witness cannot be arrested at all, except upon a warrant which may be served in vacation. The issuing of such a writ rests in the discretion of the judge, to be exercised in accord with the law. If the discretion is abused, it is error which the court will correct.
II. The record does not show that the discretion to be exercised in such case was abused by the court below. We will presume that the court has acted rightly until its action has been made to appear erroneous. We will presume that, for some good reason, the court below refused to issue the writ, as that the necessity for the writ was not made to appear, or that the witness could be arrested at the next term of court, or other matters of this character.
The judgment of the court below is
Affirmed,